DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner notes that Applicant has failed to include claim 18 in the amended claims received on 03/01/2022.  Claim 17 is found at the bottom of page 5 of the amended claims as filed, followed immediately by claim 19 on page 6.  Examiner further notes that Applicant has not specified cancellation of claim 18 in the “Claim Amendments” section of the Remarks filed on 03/01/2022.  As such, and for the purposes of compact prosecution, Examiner will interpret the above to mean that Applicant intended claim 18 to be included in the present claims, unamended (i.e., “previously presented”), and will examine the amended claims as if claim 18 were included and marked as previously presented in the claims of 10/05/2022.
Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive.  Examiner first notes that Applicant has not addressed the objection to the drawings within the Remarks as filed.  Replacement drawings were received on 03/01/2022, but these replacement drawings remain defective for the same reasons as the original drawings.  For example, the text in FIG 1 is nearly indecipherable due to line quality.  The majority of the figures suffer from the same issue of line quality in various areas of each figure.  Corrections are required.

The §112 Rejection
Applicant’s traversal of the rejections under §112 begin on page 7 of the Remarks as filed.  Applicant contends that claim 10 is sufficiently clear and refers to “the ‘cut-in’ procedure of the turbine” and that “every turbine needs a minimum threshold amount of torque also know as cut-in torque (which is equivalent to internal losses of [the] turbine) up to which the turbine does not rotate at all and hence its angular speed remains zero.”  This argument wholly fails to address the “direction of rotation” limitation and issue associated therewith.  As Applicant has admitted the turbine rotor is not in fact rotating, it logically follows that there is no “direction of rotor of [the] rotor” because a direction of rotation requires there to be a rotation of the rotor.  Thus, it is unclear how the control means is actuated to achieve “a net positive gravitational torque … in a direction of rotation of [the] rotor” when the rotor is admittedly not rotating yet.  As Applicant’s arguments completely fail to address this issue, the rejection is maintained.
The §103 Rejection
Applicant’s traversal of the rejections under §103 begins on page 8 of the Remarks as filed.  Applicant begins by characterizing the teachings of Bankuti, alleging various “problems associated with the wind turbine of Bankuti,” and alleging that the method and control system of the instant claims addresses these problems.  Applicant next alleges that “the turbine of the present disclosure is capable of providing stable power output in the event of the highly fluctuating wind flow” and “therefore: harnesses maximum energy by minimizing the wastage in the wind energy and eventually improves the yield of the wind turbine plant or wind farm.”
Applicant proceeds to erroneously allege that “the wind turbine of Bankuti is completely silent on actuating a control means in a first direction upon receipt of the excess energy ….”  It is unclear how Applicant has come to this factually incorrect conclusion when Examiner has unambiguously pointed out the same teaching within Bankuti.  FIG 5 depicts a wind turbine blade 19 and control means 21 that is actuatable to increase the moment of inertia of the rotor.  This action occurs when “the wind speed rises to such an extent that it would become necessary to waste part of the energy of the wind” in order to “accumulate rotational energy that can be used for power generation during subsequent lower wind speed periods.”  See page 5, paragraph 3 of Bankuti.  It is therefore unambiguously clear that Bankuti does in fact disclose “actuating a control means in a first direction upon receipt of the excess energy” as recited by the instant claims.
Applicant also erroneously alleges that “the turbine of Bankuti fails to disclose about storing a first portion of excess energy as energy of the actuated control means in a first direction and storing a second portion of the excess energy in a storage means.”  As discussed above, Bankuti unambiguously discloses actuation of the control means to store excess wind energy by increasing the moment of intertia of the rotor blades (i.e., “storing a first portion of excess energy as energy of the actuated control means in a first direction”).  With regards to “storing a second portion of the excess energy in at least one storage means,” Examiner has already conceded that such a teaching is not explicit within Bankuti (see previous Office Action at page 5).  Bankuti does, however, contemplate the storage of power within batteries connected to the wind turbine in the final paragraph of page 5.  From this disclosure, Examiner found that one of ordinary skill would find it obvious to use power in excess of the stored in the first storage means to charge the battery of the system.  Examiner was unable to find any rebuttal to this finding within the Remarks as filed and, therefore, the rejection is maintained.
Applicant next argues that “Bankuti does not disclose about controlling tip speed ratio by varying the control means.”  It is unclear what purpose this argument serves as Applicant has not provided any additional discussion beyond the unfounded assertion.  Examiner has provided an interpretation of Bankuti (previous Office Action at page 7) showing the limitation to be implicit to the teachings of Bankuti.  As Applicant has not provided any substantive arguments as to why Examiner’s interpretation is incorrect, Examiner finds that interpretation to be proper and the relevant portions of the rejection are maintained.
Applicant next contends that “the movement of mass 21 within the blade of the wind turbine of Bankuti cannot be compared to the actuation of the control means in the first direction as recited by the present disclosure, because, movement of mass 21 is enabled by a motive element that is powered by any of the mechanical, electric, pneumatic, or hydraulic means whereas actuation of the control means of the present disclosure is enabled upon receipt of the excess energy, when the turbine operates above the rated power output.”  This contention is not only 100% factually incorrect, it is completely baffling.  Applicant is conflating two different concepts: (1) means of actuation and (2) timing of actuation.  
It is absurd to suggest that Bankuti does not teach the emphasized portion of the quote above because the means of actuation is different from when the actuation occurs.  Even beyond this absurd conflation of different concepts, Applicant is also incorrect because Bankuti does in fact disclose actuation “upon receipt of the excess energy, when the turbine operates above the rated power output.”  As stated on page 5, “[i]n case the wind speed rises to such an extend that it would become necessary to waste part of the energy of the wind, the moment of inertia of the rotor blades is raised to the maximum to accumulate rotational energy that can be used for power generation during subsequent lower wind speed periods.”  This is a clear teaching that: (1) the turbine is operating above the rated power output because it occurs when wind speed is beyond what the wind turbine can handle, i.e., above a rated speed of the wind turbine; and (2) the actuation of the control means occurs in response to receipt of excess energy received when operating above rated speed.  In view of the above, Examiner finds that Applicant’s contentions that Bankuti is incomparable to the instant claims are not persuasive and, as such, the relevant portion of the rejection is maintained.
Applicant next contends that “the ‘accumulated energy being used for electricity generation in case of a rapid decrease of wind speed’ as dictated by Bankuti cannot [be] compared to the actuation of control means in the second direction, because the accumulated energy that is accumulated in the rotor blades of the wind turbine of Bankuti is used to generate electric power during rapid decrease of the wind speed” because “the actuation of the control means in the second direction is enabled by the stored energy that is stored in the storage means [of the instant disclosure].”  Applicant has once again conflated two different concepts: (1) the purpose of actuation and (2) the means of actuation.  Indeed, Applicant’s arguments once again fail to actually address the actual rejection for the claim as set forth in the previous Office Action (“OA”) at page 6.  Examiner unambiguously admitted that Bankuti does not explicitly disclose actuation of the control means in the second direction by the stored energy (OA at p. 5), but found that the modification to do so would be obvious to one of ordinary skill (OA at p. 6, paragraph 1) because Bankuti does contemplate use of electrical means for actuating the control means (p. 6, paragraph 1) and also contemplates use of batteries within the wind turbine system (p. 5, paragraph 4).  Applicant has not provided any rebuttal for this modification or motivation therefore and, as such, Examiner finds the rejection to be proper.  In view of the above, Examiner finds that Applicant’s contentions that Bankuti is incomparable to the instant claims are not persuasive and, as such, the relevant portion of the rejection is maintained.
Applicant next presents a list of various “other systems as mentioned above … under which the proposed methods of control of [the] turbine are applicable ….”  This list is entirely irrelevant to the matter of patentability of the instant claims and, as such, Examiner finds its to be unpersuasive.
Applicant next alleges that Bankuti “is completely silent on methods on how such torque and angular speed affecting entities (as mentioned above) can precisely be controlled and utilized to provide an optimum output by the turbine.”  This argument is also irrelevant as Applicant has also failed to recite the same within the instant claims and, as such, Examiner finds this contention to be unpersuasive.
Applicant next contends that the “present disclosure is controlling the rate of change of Moment of Inertia, while Bankuti has proposed to control moment of inertia in order to achieve desired or optimum angular velocity.”  Applicant further contends that because “Bankuti has only proposed an event-to-event approach to control moment of inertia, it cannot be concluded, as in when is the precise time to move the weight, with what velocity and what acceleration to which position to achieve the desired angular velocity.”  This appears to be premise on Bankuti’s failure to explicitly disclose “[a] clear knowledge on speed, position and acceleration of moveable masses … which is very essential to control and optimally operate the turbine at best efficiency using the method.”  Applicant reiterates that “no clear basis or details have been disclosed such that controls are to be achieved in a time-linear fashion or any non-linear approach is to be taken” and “no disclosure is made regarding the total power reaching the generator, which cannot be merely controlling rotational speed or moment of inertia independently.”
The above arguments, once again, fail to actually address the rejection of record.  Further, they are premised on a egregious misunderstanding of the scope of what a reference may be interpreted to teach.  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom."  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  Examiner found that Bankuti implicitly discloses control over a rate of change because the controller of Bankuti issues the commands to adjust the control means.  In order to adjust the control means, the controller must issue a command to the actuation means, and that command must implicitly include a rate of change; to put it simply, the control means cannot instantly change positions, thus there is an implicit “rate of change” that is controlled by the controller.  As such, Bankuti’s failure to explicitly disclose a rate of change is irrelevant as an argument because the teaching is implicit.  
Furthermore, Applicant recites “the controller [is configured] to actuate and control position, speed, and acceleration of the at least one control means thereby controlling the rate of change of moment of inertia” in claim 2.  Bankuti unambiguously teaches a controller configured to actuate and control position of the control means.  It cannot be reasonably argued that Bankuti’s controller cannot control speed and/or acceleration of the control means when the controller is required to adjust the control means.  Any adjustment of the control means inherently involves some amount of control over speed and acceleration.  At minimum, it is configured to initiate movement, thus controlling a speed and acceleration to increase.  Similarly, it is also configured to cease movement, thus controlling a speed and acceleration to decrease.  Since Bakuti discloses control over each element recited by claim 2, and claim 2 states that control over these elements “thereby control[s] the rate of change,” Bankuti must also be able to control the rate of change.
With respect to “the precise time to move the weight, with what velocity and what acceleration to which position to achieve the desired angular velocity,” Applicant’s arguments are wholly irrelevant because the instant claims also fail to recite such subject matter.  None of the claims provide a limitation regarding “what velocity” or “what acceleration” or “to which position” the control means is moved to “achieve the desired angular velocity.”  Instead, the claims generally refer to these elements and control thereof to achieve an end result of “achiev[ing] the desired angular velocity.”  At most, Applicant recites an intended result of “optimum … velocity” and/or “a maximum efficiency,” neither of which provide any concrete or “clear knowledge” of these elements.  As such, Examiner finds this argument to be unpersuasive.
Applicant concludes by stating their intended objective of the present disclosure and baselessly contends that Bankuti “is completely different from the wind turbine control system of the wind turbine of the present disclosure” and that the cited document does not disclose “actuating a control means in a first direction upon receipt of the excess energy, when the turbine operates above a rated power output and actuating the control means in a second direction, when the turbine operates below the rated power output and storing a first portion of excess energy as energy of the actuated control means in a first direction and storing a second portion of the excess energy in a storage means.”  As shown above, Applicant is factually incorrect and Bankuti does in fact disclose each and every limitation of the quoted passage.  For these reasons, Examiner finds the pending rejections remain proper and, as such, the rejections are maintained as applicable.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. HOWEVER, it is noted that the drawings of the foreign priority document are very poor and the Examiner is unable to determine, if the claimed subject matter is supported by the foreign priority document.  Specifically, the drawings of the foreign document are of poor quality and are difficult to parse.
Drawings
The drawings are objected to because the figures have line quality and shading that is inadequate for clear reproduction.  See 37 C.F.R. 1.84 (l) and (m).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, Applicant recites a dependency from claim 4.  Claim 4 was cancelled and its subject matter incorporated into claim 1.  As a result, claim 5 now improperly depends from a cancelled claim.  For purposes of examination, claim 5 will be read as depending from claim 1.  Correction is required.
Regarding claim 10, Applicant recites the control means being actuated to “achieve a net positive gravitational torque on the turbine drive train in a direction of rotation of [the] rotor when an angular speed of the turbine rotor is zero … thereby lengthening power production phase of the turbine.”  The bolded portions of the claim raise a number of issues of clarity.  First, if the angular speed of the rotor is zero, there cannot be a “direction of rotation.”  An angular speed of zero means the rotor is not rotating at all.  No rotation means there is no “direction of rotation.”  This may be intended to be “an intended direction of rotation” or similar, but such is not clear from the recitations.  Second, it is unclear how or why the turbine would be in a “power production phase of the turbine” while the rotor is at a full stop (i.e., rotor speed is zero).  Finally, it is unclear how adjustment of the control means would be able to initiate a rotation of the turbine without additional limitations relating to sequential operation of the control means, or similar operations that would unbalance the rotor such that it may begin rotating.  Clarifications are required.  Due to the complete lack of clarity in the claim, Examiner is unable to evaluate the claim with respect to the prior art at this time.  This is not an indication of allowable subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004/011801 (“Bankuti”).

Regarding claim 13, Bankuti discloses:
A control system for operating a turbine (abstract), the system comprising:
at least one control means coupled to a turbine rotor plane (FIG 5) wherein the control means actuates in a first direction (FIG. 5; to store energy within the rotor, mass 21 is moved toward a tip of the rotor blades, thereby increasing the kinetic energy stored in the rotor) when the turbine operates above a rated power output on receipt of excess energy (p. 5; “[i]f the wind speed exceeds the threshold of continuous power generation, the moment of inertia of the rotor blades is also increased to accumulate kinetic energy in the rotating blades”) wherein a first portion of the excess energy is stored as energy of the actuated control means (movement of the mass 21 alters the amount of kinetic energy in the rotating blades); 
actuating at least one control means in a second direction when the turbine operates below the rated power output (p. 5; “with the accumulated energy being used for electricity generation in case of a rapid decrease of wind speed and/or a rapid increase of power consumption”); and
a controller (controller 11; see p. 4) encoded with instructions enabling the controller to actuate the at least one control means is actuated in the first direction or the second direction (p. 4, final paragraph which ends at the top of p. 5) to control the rate of change of moment of inertia of the turbine (inherent; the moment of inertia varies with the position of mass 21, thus actuation of the control means must control the rate of change of moment of inertia).

	Bankuti does not explicitly disclose storing a second portion of the excess energy in at least one storage means or actuating at least one control means in a second direction by the stored energy when the turbine operates below the rated power output.

	Bankuti does, however, contemplate the device being used in conjunction with batteries storing electrical energy in the last paragraph of page 5.  When used in the context provided, the system would first store excess energy as kinetic energy of the blades; if this is maximized, subsequent energy would be delivered as additional battery charging power.  Such an arrangement would meet the disclosed goals of implementing the device in such a system (“shorten the duration and diminish the number of battery charging periods”).

	Bankuti does not discuss how the control means is powered beyond a generic allegation that “mass 21 can be moved by means of a mechanical, electric, pneumatic, or hydraulic motive element 20.”  Thus, Bankuti contemplates the use of electrical power to move the mass 21, but does not disclose the particular source of electrical power.  As Bankuti has already discussed the device in context of battery storage (see above), it would be obvious to one of ordinary skill in the art to modify Bankuti to power movement of the mass 21 with electrical power provided by the battery because such a modification amounts to little more than utilization of a well-known component for its standard purpose.
Regarding claim 14, Bankuti discloses the limitations as set forth in claim 13, and further discloses a controller configured control actuation of the control means, including position, speed, and acceleration, thereby controlling the rate of change of moment of inertia of the turbine (implicit; the disclosure of Bankuti is drawn to a method of electrical control of a wind turbine; such electrical control must implicitly rely on a controller, thus Bankuti implicitly discloses a control configured to actuate the control means; furthermore, actuation of the control means inherently controls the rate of change of moment of inertia of the turbine), but does not explicitly disclose inclusion of “artificial intelligence-based processing logic to predict [an] undisturbed Vinf pattern and corresponding actuation patter of the at least one control means … wherein pre-sensing and forecasting of undisturbed wind or tidal energy enables avoiding delay in actuation of the at least one control means.”
The forecasting of weather patterns affecting a wind turbine and subsequent operation in anticipation of weather patterns is well-known in the art.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to modify Bankuti to utilize AI-based weather prediction systems for the purpose of enabling anticipatory response to changing weather conditions.
Regarding claim 15, Bankuti discloses the limitations as set forth in claim 13, and further discloses the system comprising a plurality of turbine blades, but does not explicitly disclose the presence of a gear box and vibration sensing module or the use of said module to determine a mode of vibration and subsequently apply a damping torque to the system.  It is well-known in the art to include vibration sensors in a wind turbine and to use the measurements of said sensors to implement a damping torque to counter undesired oscillatory harmonics in the system.  As such, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to modify Bankuti to include a vibration sensor and to utilize the sensor for implementing torsional damping on the system to counteract any undesired harmonics within the system.
Regarding claim 16, Bankuti discloses the limitations as set forth in claim 13, and furhter discloses the transmission of electrical power to a connected grid (p. 5) and furthermore actuates the range of change of moment of inertia such that an angular velocity and power output of the turbine is at a stable maximum, thereby stabilizing a grid frequency (implicit; grid codes require connected components to be stable such that the power generators do not destabilize the grid; as such, the teachings of Bankuti to optimize output for grid demand may be reasonably interpreted as outputting a stable maximum power that contributes to the ongoing stabilization of the power grid).
Regarding claim 17, Applicant recites a turbine farm having a plurality of wind turbines, each wind turbine having a control system according to claim 13.  Since claim 17 is little more than an obvious duplication of parts (multiple wind turbines rather than a singular wind turbine), the rejection of claim 13 also applies, mutatis mutandis, to the subject matter of claim 17.
Regarding claim 18, Bankuti discloses the limitations as set forth in claim 2, and further discloses the first direction being radially outward (“accumulate kinetic energy in the rotating blades”, the second direction being radially inward (“the moment of inertia of said blades is lowered” to increase the rotational speed of the rotor when there are decreasing wind speeds or increasing power consumption), the control means being actuated such that the turbine operates at a maximum efficiency (abstract, “[m]ethod for increasing efficiency”).  Bankuti does not explicitly state that adjustment of the control means recalibrates a tip velocity of the turbine rotor to an optimum tip speed ratio for an undisturbed velocity; this recitation, however, is written as an inherent result of the actuation, not a purpose for actuating.  Furthermore, such changes in tip speed velocity are the inherent result of adjusting the control means; the tip speed will inherently change as the masses are moved.  As such, Bankuti discloses each and every limitation of the instant claim.
Regarding claim 19, Applicant recites a method of operating a wind farm as recited in claim 17.  Bankuti further discloses the method of operation and, ss such, the rejection of claim 17 applies, mutatis mutandis, to the subject matter of claim 19.
Allowable Subject Matter
Claims 1-3, 6-9, 11, and 12 are allowed.
Claims 5 and 10 objected to as being rejected under §112 (see above) but would be allowable (due to their dependency from claim 1) should these §112 rejections be overcome.
The following is an examiner’s statement of reasons for allowance: claim 1 has been amended to incorporate subject matter previously indicated as allowable.  See the previous Office Action mailed on 10/01/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS K QUIGLEY/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832